Citation Nr: 0932750	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-06 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for dysthymic disorder as a 
secondary to service-connected tinnitus.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to July 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in January 2006 by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in March 2008 and 
remanded for additional development and readjudication.  

FINDING OF FACT

The Veteran's dysthymic disorder is not caused or aggravated 
by his service-connected tinnitus.

CONCLUSION OF LAW

The Veteran's dysthymic disorder is not proximately due to, 
aggravated by, or the result of his service-connected 
tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within a presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.   38 C.F.R. § 3.310 (2008).  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b) (2008)).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the 
nonservice-connected condition prior to the aggravation.  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.

Factual Background and Analysis

Service connection for tinnitus, rated as 10 percent 
disabling, has been in effect, since September 2004.  The 
Veteran contends that he has developed a psychiatric disorder 
secondary to this service-connected disability.  He does not 
otherwise contend that the psychiatric disorder began in 
service, or is directly related to his active service, nor is 
this shown by the record to be the case, thus limiting his 
argument to principles of secondary service connection.  
Accordingly, the Board will analyze the claim on that basis.  

Relevant evidence consists of a June 2005 medical opinion 
from a private psychiatrist.  The Veteran gave a history of 
withdrawing from people because of his hearing problem which 
caused him much frustration in his life.  He could not 
concentrate as he was deeply affected by the constant loud 
buzzing in his head and the tinnitus disturbed his sleep 
making him irritable and difficult to live with.  He was 
temperamental and argumentative with family and friends.  He 
also noted two failed marriages and that he had to deal with 
guilt feelings over not attending to the needs of his 
children.  He also blamed himself for his mother's suicide in 
1983, which occurred after the end of his first marriage and 
the loss of custody of his children.  The Veteran did not 
enjoy life anymore and admitted to thinking about death, but 
had made no attempts.  He resorted to drinking almost daily 
to escape the harsh realities of life.  The clinical 
impression was recurrent major depressive disorder and 
alcohol abuse.  The psychiatrist opined that the Veteran had 
a familial predisposition towards depression with his mother 
having chronic depression and committing suicide.  The 
prognosis was guarded due to the Veteran's many psychosocial 
stressors.  She did not otherwise link the Veteran's 
depression to his service-connected tinnitus.  

Also of record is an August 2005 neuropsychological report, 
requested by VA.  It was noted that the Veteran had been 
prescribed Rivotril, but discontinued it because of negative 
side effects.  He reported that he was easily frustrated by 
his tinnitus because of his inability to understand what 
others were saying and having to ask them to repeat 
themselves.  He also reported becoming easily upset and 
enraged, especially when driving.  The Veteran recounted his 
mother's suicide and his estrangement from his adult 
children.  He reported being depressed on holidays and on his 
children's birthdays.  The test results were consistent with 
a diagnosis of dysthymia with features of anxiety.  

The Veteran underwent a VA examination in September 2005.  At 
that time he reported that he was unable to concentrate 
because of his tinnitus.  He also had guilt over his mother's 
suicide.  He thought of her daily and blamed himself for her 
death.  He also gave a history of heavy drinking, but that he 
had not had a drink since June.  The report contains an 
Axis I diagnosis of dysthymic disorder, and an Axis III 
diagnosis of tinnitus.  The examiner concluded that there was 
no evidence that the Veteran's depression was caused by or 
the result of his service-connected tinnitus.  Rather the 
examiner opined that the Veteran's alcohol dependence 
contributed to the progression of the dysthymia.  He 
explained that the Veteran's dysthymia, due to dysfunctional 
family history, had hampered his productivity.  Because the 
Veteran felt useless and had nothing else to do he spent his 
time drinking alcohol, a fact noted by his private 
psychiatrist.  As a result his dysthymic episodes intensified 
worsening his productive output and directly affecting his 
relationships with others, including immediate family.  

In a July 2006 follow-up report the Veteran's private 
psychiatrist noted that she had initially evaluated the 
Veteran in June 2005 and that he had been unable to follow up 
until June 2006.  The psychiatrist confirmed the Axis I 
diagnosis of recurrent depressive disorder and alcohol abuse.  
Although the during evaluation the Veteran reported that his 
tinnitus greatly affected his depressive condition and 
aggravated his problems with sleep, concentration, 
interpersonal relationships, and daily activities, the 
psychiatrist did not directly link the Veteran's depression 
to his service-connected tinnitus.  

In a follow-up report dated in November 2006, the 
psychiatrist reported that based on her recent evaluation of 
the Veteran, an Axis I diagnosis of recurrent depressive 
disorder was appropriate, indicating that the previous 
diagnosis of alcohol abuse was ruled out as there was no 
basis for it.  She noted that the Veteran's concentration was 
terribly affected by his tinnitus and that he was easily 
distracted and had poor comprehension.  The Veteran also had 
problems communicating with others because of poor hearing 
ability.  However the psychiatrist also noted that the 
Veteran was preoccupied by thoughts that he could have been 
the reason behind his mother's suicide.  Although one of her 
aims was to improve the Veteran's quality of life, despite 
his problems with tinnitus and chronic depressive disorder, 
the psychiatrist did not make an explicit connection between 
the two disorders.

The Veteran underwent VA examination in March 2009 in order 
to determine the nature and extent of any current psychiatric 
disorder, and to obtain an opinion as to its etiology.  The 
examiner reviewed the claims file in its entirety, took a 
detailed history of symptoms, and reviewed the Veteran's 
medical history, medical evaluations as well as his family 
history of depression and history of tinnitus.  The Veteran 
indicated that he no longer drinks and that his suicidal 
thoughts only come to mind in relation to his mother.  He 
stated that the quality of his life "sucks" and that it is 
embarrassing to be with a group of people and not understand 
what they are talking about due to his tinnitus.  This 
depresses him.  The Veteran reported that he had not seen his 
psychiatrist since 2006, as he did not feel any benefit from 
her.  Although the Veteran was not presently under any form 
of psychiatric care, he was taking Xanax prescribed by a 
medical doctor who he described as a "very good friend."  

Based on all of the available evidence of record the VA 
examiner concluded that the Veteran's claimed depressive 
disorder was not caused by or a result of tinnitus and that 
the main diagnosis for the Veteran's condition was neither 
depression or depressive disorder.  In fact it was not even a 
full blown mental disorder, but merely a mood variant that 
was temporary and could improve without any medical or 
psychiatric intervention, as evidenced by the current 
evaluation and the fact that the Veteran was last seen in 
2006.  

The examiner explained that the etiology of the dysthymia, 
when carefully mapped out, could be traced back to the 
Veteran's development and his significant dysfunctional 
family history, primarily his mother's suicide.  In addition, 
the Veteran had a history of alcohol abuse, which could 
significantly alter brain parenchymal morphology and its 
physiological chemistry.  The examiner concluded that, as far 
as could be surmised from the history, the Veteran's present 
dysthymia is the result of multifactorial affectations upon 
his emotional being, therefore to attribute his tinnitus as a 
lingering medical problem causing the dysthymia is merely 
subjective in nature with no objective data to support that 
claim.  

In this case, the 2009 VA examination report suggests that 
the primary impediment to a grant of service connection is 
the absence of medical evidence of a diagnosis.  The VA 
physician clearly considered all of the previous evidence of 
record, including the earlier medical records and the prior 
diagnoses and then pointed out exactly why the Veteran failed 
to meet elements of any diagnosable disorder.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (service connection 
may not be granted for symptoms unaccompanied by a diagnosed 
disability).  

Assuming, however, that the Veteran's dysthymia is considered 
a disability in its own right, the Board must also consider 
the medical opinions from the Veteran's private psychiatrist 
which suggest the possibility that the Veteran's dysthymic 
disorder is related to the tinnitus.  See also McLain v. 
Nicholson, 21 Vet. App. 319 (2007) (the Court held that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication).  Since the 2009 VA 
examination report contradicts this positive evidence, the 
opinions must thus be assessed by the Board to determine 
their relative probative value. 

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the examiner who performed the 2009 
VA examination is the most persuasive, as it reflects a full 
review of all medical evidence of record, is supported by 
detailed explanation, and is couched in terms of greater 
certainty and supporting rationale.  Second, it specifically 
discussed the history of the development of the Veteran's 
dysthymia and its multiple complications, and commented on 
its progression, including factors such as familial history 
and alcohol use.  Additionally, the VA opinion reflects 
access to the findings from the Veteran's own treating 
psychiatrist.  Because the VA examiner reviewed the complete 
claims file he was able to fully address the salient question 
as to the origin of the Veteran's dsythymia and the 
relationship between it and his service-connected tinnitus.  

In contrast, the opinions offered by the private psychiatrist 
are considerably weakened by the fact that there is no 
indication she reviewed any other relevant evidence in the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  There is 
also no evidence that she provided treatment to the Veteran.  
Therefore, the medical opinions, in context, are merely the 
recordation of the history as related by the Veteran, and do 
not represent a probative medical conclusion or opinion by 
the author.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  

We do recognize that such an opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the Court has recently held that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

Nonetheless, the critical question is whether the private 
medical opinions are credible in light of all the evidence.  
In fact, the Board may reject a medical opinion that is based 
on facts provided by the veteran which have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the veteran which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
veteran if rebutted by the overall weight of the evidence).

In this case, the private medical opinions are contradicted 
by the overall evidence.  When viewed against the background 
of the entirety of the evidence, the opinions are too 
equivocal to provide a proper basis for establishing a link 
between the Veteran's tinnitus and dysthymia.  All three 
opinions were clearly based upon the Veteran's reported 
history, and even then the psychiatrist never directly 
linked, with any degree of medical certainty, the Veteran's 
depression to the service-connected tinnitus.  Although the 
psychiatrist reported that the Veteran was deeply affected by 
the tinnitus on the one hand, she then concluded that he had 
a familial predisposition towards depression due to his 
mother's suicide.  At best, the opining physician does little 
more than indicate the possibility that the Veteran's 
tinnitus is related to his depression.  The Court has held 
that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

After weighing all the evidence, the Board finds great 
probative value in the 2009 VA examiner's conclusion, and, in 
light of the other evidence of record, the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the veteran's position.  Wray v. Brown, 7 Vet. App. 
488, at 492-93 (1995).  Therefore, the Board finds the 
opinion from the 2009 VA examination to be of greater 
probative value than the private medical opinion.  The 
private medical opinions, while not discounted entirely, are 
entitled to less weight.  

Finally, in various statements the Veteran has adamantly 
maintained that his drinking problem was in the distant past.  
He stated that some years ago once he started drinking it was 
difficult to stop, so he basically just quit drinking.  This 
problem occurred over 10 years ago and currently he only has 
an occasional beer, usually while on vacation.  The Veteran 
then referred to several quotes taken from various VA 
websites which address depression and tinnitus.  However, 
this evidence is insufficient to provide evidence of a link 
between the service-connected tinnitus and dysthymia.  This 
evidence is simply "too general and inconclusive" to make a 
link more than speculative or to outweigh the specific 
medical evidence in this case.  See Sacks v. West, 11 Vet. 
App. 314 (1998).

Finally, while the Board recognizes the sincerity of the 
arguments advanced by the Veteran in this case, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  However, the possibility of a causal 
relationship between one disability and another requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  Here, the competent medical opinion in the 
record conclusively found that there was no medical basis for 
holding that the Veteran's dysthymia and service-connected 
tinnitus are etiologically or causally associated.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in April 2005 and April 2008, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  A March 2007 letter informed him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained VA examinations where necessary.  All obtainable 
evidence identified by the Veteran relative to the claim has 
been obtained and associated with the claims file, and he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  




ORDER

Service connection for dysthymic disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


